DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Figure 8), readable on Claims 1-3, 7, 8, 11, and 12 in the reply filed on 1/11/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 3/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined in Table 1.1 below.
GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“a support member being used to support”
(claim 1)
Fig. 3 illustrates “support member” 50
“a support member that supports”
(claim 11)
Fig. 3 illustrates “support member” 50

Table 1.1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, in lines 5-7, the claim recites: 
“…an insertion portion, wherein the image capturing module includes a wiring board”
This should seemingly be --an insertion portion[[,]]; wherein the image capturing module includes: -- for improved clarity in demarcating limitations of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shuichi et al. (JP 2015198726 A; machine translation provided) (hereinafter Shuichi) in view of Nakamura et al. (US 20150035960 A1) (hereinafter Nakamura).
Regarding claim 1, Shuichi discloses:
An endoscope system comprising: [See Shuichi, Fig. 1 illustrates an imaging device for an endoscope.]
an endoscope having an insertion portion, the insertion portion includes opposed respective distal and proximal ends; and [See Shuichi, ¶ 0040-0041, 0050, 0051 discloses an endoscope insertion portion (13), as well as distal end portion 17 and a proximal end portion, naturally opposed to the distal end portion.]
an image capturing module being attached to the distal-end portion of an insertion portion, wherein [See Shuichi, Fig. 3 illustrates a cross-sectional view of the distal end of said insertion portion discussed above.  Element 70 corresponds to a solid state image capturing device (a CCD imager which converts light into an electrical image signal).  More generally, elements 62, 64, 70, and 68 comprising an image capturing “module”.]

a wiring board having a principal surface including first electrodes and second electrodes disposed thereon, [See Shuichi, ¶ 0056 and Fig. 3 discloses an imaging substrate (element 68, per Fig. 3); See Shuichi, ¶ 0066, 0100, Fig. 4 discloses connection terminals (electrode pads) of a surface 68f (per Fig. 4) of an imaging substrate.  A “principal surface” thus interpreted as a “light-receiving” surface, 68f – note “various connection terminals” (plural) indicative of at least “first” and “second” electrodes.]
an image capturing element having opposed surfaces defined by respective photodetection and reverse surfaces, [See Shuichi, Fig. 4 illustrates an image capturing element 70, having a photosensitive “light-receiving” portion (70a), and an opposing (reverse) surface (70b).] the reverse surface includes external electrodes being disposed thereon and being connected to the first electrodes on the wiring board, [See Shuichi, ¶ 0066 discloses that first connection terminals (electrode pads, etc.) are connected to connection terminals (electrode pads, etc.) of a surface 68f of the imaging substrate.]
a prism having an entrance surface to which light is applied, a reflection surface, and an exit surface wherein the exit surface being bonded to the photodetection surface of the image capturing element, [See Shuichi, ¶ 0059-0061 discloses a prism (64) having an entrance surface (64a), a reflection surface (64c), and an exit surface (64b); See Shuichi, ¶ 0064 discloses that the exit surface (64b) of the prism is cemented to the imaging surface (70a) of the imaging element (70).]
While Shuichi discloses a multilayer substrate comprised of a plurality of printed circuit boards, it does not appear to explicitly disclose:
a support member being used to support the prism, and 

at least a portion of the support member is held in abutment against a first side surface among the plurality of side surfaces of the layered element. 
		However, Nakamura discloses:
a support member being used to support the prism, and [See Nakamura, ¶0052, 0060-0061 discloses a “sealing member”, which functions to fix a prism (37); See Nakamura, Figs. 6 and 7.]
a layered element including a plurality of elements layered together and having an upper surface, [See Nakamura, Fig. 9 illustrates at least a top layer/element, or “upper surface” (element 33a), middle layer/element (element 34a).] a lower surface with element electrodes disposed thereon, [See Nakamura, Fig. 9 illustrates lower portion of substrate 32b, having electrodes 321 and 312 disposed thereon.] and a plurality of side surfaces, [See Nakamura, Fig. 9 illustrates a side view, however Fig. 8 illustrates a skewed view, which clearly illustrates at least 4 sides of the layered substrate element 32b.] the element electrodes being joined to the second electrodes on the wiring board, and [See Nakamura, ¶ 0029, 0031, Figs. 2, 3 discloses an image capturing element, or “pixel chip” (31), with a photosensitive “light-receiving” surface (311), and a secondary surface (as illustrated per one potential embodiment of Fig. 3) including an “external connecting electrode” (312); See Nakamura, ¶ 0029, 0031 discloses connecting an external connecting electrode 312 of the pixel chip (image capturing element) with an external connecting electrode (321) of a substrate (wiring board).  ]
at least a portion of the support member is held in abutment against a first side surface among the plurality of side surfaces of the layered element. [See Nakamura, ¶ 0060, Fig. 7 discloses that the sealing member fixes a “pixel chip” 31a (image capturing element), a “flexible substrate” 32a (support), and a prism 37.  See Nakamura, ¶ 0027, 0045, 0052, 0060-0061, 0066, 0067 discloses that the sealing member 36 seals a flexible substrate 32, signal processing chip 33, and component 34 to fix a positional relation among these elements.  In order to fix a positional relation among the elements, it is required for the sealing member to be in contact with (held in abutment against) the layered substrate element 32.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Shuichi to add the teachings of Nakamura in order to maintain a fixed position of an imaging chip with respect to a flexible substrate of an endoscopic imaging system. (Nakamura, ¶ 0060).

Regarding claim 2, Shuichi in view of Nakamura discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Nakamura discloses:
wherein the support member has an adhesion surface parallel to the reflection surface of the prism, [See Nakamura, Fig. 9 (annotated below) which illustrates an adhesion surface parallel to the reflective portion of prism 37.] an upper holding surface parallel to the principal surface, [See Nakamura, Fig. 9 (annotated below) which illustrates an upper holding surface parallel to principal surface 31a.] and an abutment surface perpendicular to the principal surface, [See Nakamura, Fig. 9 (annotated below) which illustrates an abutment surface perpendicular to the principal surface 31a.] the adhesion surface being bonded to the reflection [See Nakamura, Fig. 9 (annotated below) which illustrates an adhesion surface parallel to the reflective portion of prism 37, along with reinforcing member 38a.]
and at least a portion of the abutment surface of the support member is held in abutment against the first side surface among the plurality of side surfaces of the layered element. [See Nakamura, ¶ 0060, Fig. 7 discloses that the sealing member fixes a “pixel chip” 31a (image capturing element), a “flexible substrate” 32a (support), and a prism 37.  See Nakamura, ¶ 0027, 0045, 0052, 0060-0061, 0066, 0067 discloses that the sealing member 36 seals a flexible substrate 32, signal processing chip 33, and component 34 to fix a positional relation among these elements.  In order to fix a positional relation among the elements, it is required for the sealing member to be in contact with (held in abutment against) the layered substrate element 32.]
For motivation, see Examiner’s earlier rejection of claim 1.


    PNG
    media_image1.png
    346
    425
    media_image1.png
    Greyscale


Regarding claim 3, Shuichi in view of Nakamura discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.

wherein a gap is defined between a side surface of the image capturing element and the first side surface of the layered element. [See Shuichi, ¶ 0082 discloses that circuit boards (82-84) extend to a space where the positions of the tip end faces (82t-84t) become dead spaces on the base end side of a slope (64c) of a rectangular prism (64).  These “dead spaces” corresponding to a gap between a side surface of a multilayered element and the image capturing element (70 and 64).]

Regarding claim 7, Shuichi in view of Nakamura discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Shuichi discloses:
further comprising: an operating portion; [See Shuichi, ¶ 0040 discloses a main body operation unit (11).] and a universal cord being attached to the operating portion. [See Shuichi, ¶ 0040 discloses a universal cord (15) extending from a main body operation unit (11).]

Regarding claim 8, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 8 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Nakamura discloses:
a support member having an adhesion surface parallel to the reflection surface of the prism, [See Nakamura, Fig. 9 (annotated below) which illustrates an adhesion surface parallel to the reflective portion of prism 37.] an upper holding surface parallel to the principal surface, [See Nakamura, Fig. 9 (annotated below) which illustrates an upper holding surface parallel to principal surface 31a.]and an abutment surface perpendicular to the principal  [See Nakamura, Fig. 9 (annotated below) which illustrates an abutment surface perpendicular to the principal surface 31a.] the adhesion surface being bonded to the reflection surface of the prism; and [See Nakamura, Fig. 9 (annotated below) which illustrates an adhesion surface parallel to the reflective portion of prism 37, along with reinforcing member 38a.]
For motivation, see Examiner’s earlier rejection of claim 1.


    PNG
    media_image1.png
    346
    425
    media_image1.png
    Greyscale

Regarding claim 11, See MPEP 2113 I, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Hence, as the method of manufacturing corresponds with the product “image pickup module” from independent claim 1, this claim recites analogous limitations to claim 1 in the form of “a method of manufacturing an endoscope” rather than “an endoscope system”, and is 

Regarding claim 12, Shuichi in view of Nakamura discloses all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Shuichi discloses:
wherein the wiring board has a principal surface including first electrodes and second electrodes disposed thereon, [See Shuichi, ¶ 0056 and Fig. 3 discloses an imaging substrate (element 68, per Fig. 3); See Shuichi, ¶ 0066, 0100, Fig. 4 discloses connection terminals (electrode pads) of a surface 68f (per Fig. 4) of an imaging substrate.  A “principal surface” thus interpreted as a “light-receiving” surface, 68f – note “various connection terminals” (plural) indicative of at least “first” and “second” electrodes.]
the image capturing element includes opposed surfaces defined by respective photodetection and reverse surfaces, [See Shuichi, Fig. 4 illustrates an image capturing element 70, having a photosensitive “light-receiving” portion (70a), and an opposing (reverse) surface (70b).] the reverse surface includes external electrodes being connected to the first electrodes on the wiring board, [See Shuichi, ¶ 0066 discloses that first connection terminals (electrode pads, etc.) are connected to connection terminals (electrode pads, etc.) of a surface 68f of the imaging substrate.]
the prism includes an entrance surface to which light is applied, a reflection surface, and an exit surface wherein the exit surface being bonded to the photodetection surface of the image capturing element, and  [See Shuichi, ¶ 0059-0061 discloses a prism (64) having an entrance surface (64a), a reflection surface (64c), and an exit surface (64b); See Shuichi, ¶ 0064 discloses that the exit surface (64b) of the prism is cemented to the imaging surface (70a) of the imaging element (70).]
Nakamura discloses:
[See Nakamura, Fig. 9 (annotated below) which illustrates an adhesion surface parallel to the reflective portion of prism 37.] an upper holding surface parallel to the principal surface, [See Nakamura, Fig. 9 (annotated below) which illustrates an upper holding surface parallel to principal surface 31a.] and an abutment surface perpendicular to the principal surface [See Nakamura, Fig. 9 (annotated below) which illustrates an abutment surface perpendicular to the principal surface 31a.]wherein the adhesion surface being bonded to the reflection surface of the prism. [See Nakamura, Fig. 9 (annotated below) which illustrates an adhesion surface parallel to the reflective portion of prism 37, along with reinforcing member 38a.]
For motivation, see Examiner’s earlier rejection of claim 1.


    PNG
    media_image1.png
    346
    425
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130253272 A1			TAKAHASHI; Kazuaki
US 20180008132 A1			SAKAI; Youhei et al.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486